Regency Energy Partners Announces Cash Distribution of 44.5 Cents DALLAS, October 24, 2008 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today a cash distribution of 44.5 cents per outstanding common and subordinated unit for the third quarter ended September 30, 2008. This distribution is equivalent to $1.78 on an annual basis and will be paid on November 14, 2008, to unitholders of record at the close of business on November 7, 2008. Regency will hold a quarterly conference call to discuss third-quarter 2008 results on Monday, November 10, 2008, at 10 a.m. Central Time (11 a.m. Eastern Time). The dial-in number for the call is 1-800-599-9816 in the United States, or +1-617-847-8705 outside the United States, pass code 15068112. A live webcast of the call can be accessed on the investor information page of Regency Energy Partners’ Web site at www.regencyenergy.com.
